BROCK, Chief Judge.
Defendant appeared in the trial court without counsel. He insisted that he was able to employ counsel but did not want one because he felt counsel could do him no good. He tendered a plea of guilty and was fully examined by the trial court touching upon his understanding and the voluntariness of his plea. Defendant stated in the written inquiry that he understood he was charged with assault with intent to commit rape; that the charge had been explained to him; that he was in fact guilty; that no one had made any promise or threat to influence him to plead guilty; *644and that he freely, understandingly, and voluntarily authorized entry of a plea of guilty. The trial judge who questioned and observed the defendant adjudicated that the plea of guilty was freely, understandingly, and voluntarily made, without undue influence, compulsion or duress, and without promise of leniency.
Defendant now argues that the plea should be stricken because he was induced to plead guilty by promises. Obviously, defendant was hoping for a suspended sentence, and he now wants to strike his plea because he received an active sentence. The sheriff of Nash County testified that the prosecutrix and other members of defendant’s family told the sheriff that they hoped defendant would receive a suspended sentence. However, this is far from evidence of a promise by anyone that defendant would in fact receive a suspended sentence.
Defendant argues that his waiver of counsel was not executed voluntarily. The thorough examination of defendant by the trial court on this point and defendant’s execution of a written waiver of counsel nullify this argument.
Defendant moves to arrest judgment because the bill of indictment fails to allege all of the essential elements of the crime. The motion is denied. The indictment fully and sufficiently charged the crime in pertinent part as. follows: that the defendant on the 27th day of January 1973, “did unlawfully, wilfully, and feloniously assault Rosie H. Harris, a female, with the intent to unlawfully, wilfully and feloniously ravish and carnally know the said Rosie H. Harris by force and against her will.”
No error.
Judges Moréis and Carson concur.